DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US Patent No. 7,468,087 B2).

	In regard to claim 1, Sakamoto et al. disclose a method for producing a spherical (e.g. granules subjected to smoothing treatment) [Column 10, lines 25-30] urea-aldehyde condensate fertilizer granule (e.g. fertilizer containing a urea/aliphatic aldehyde condensation product) [Abstract], the granule comprising a urea-C1 aldehyde condensate and a urea-C2-C4 aldehyde condensate (e.g. one or more of urea/formaldehyde condensation product, a urea/acetaldehyde condensation product, and a urea/isobutyl aldehyde condensation product) [Column 5, lines 20-24], the method comprising:
(a) combining the urea aldehyde condensate and water to form a mixture [Column 8, lines 9-11], wherein the urea aldehyde condensate is one or more of a urea-C1 aldehyde condensate (e.g. urea/formaldehyde condensation product) and a urea-C2-C4 aldehyde condensate (e.g. urea/isobutyl aldehyde condensation product mixture) [Column 5, lines 20-24];
(b) extruding the mixture (e.g. granulation, where extrusive granulation is preferred) [Column 8, lines 34-41];
(c) forming spheres from the mixture by spheronizing with a spheronizer (e.g. particulate fertilizers fed into a rotary disc type particle smoother which from the granules into spheres) wherein Sakamoto describes the particle smoother as a Fuji Paudal QJ-400 Marumerizer, and the Fuji Paudal QJ-400 Marumerizer is a pilot scale / small production spheronizer which converts wet pellets into spheres [Column 10, lines 24-27]; and
(d) drying the spheres [Column 8, lines 12-13] to form the spherical urea-aldehyde condensate fertilizer granule.

In regard to claim 2, Sakamoto et al. disclose the method of claim 1, wherein the mixture is extruded through a perforated die (e.g. screw-extruding granulator with a screen diameter of 3.0 mm) [Column 10, lines 22-24] before forming the spheres.

In regard to claim 8, Sakamoto et al. disclose the method of claim 1, wherein the mixture comprises 15 wt.% to 30 wt. % water (e.g. water is adjusted to 20 wt.%) [Column 10, lines 15-16].

In regard to claims 9 and 11-12, Sakamoto et al. disclose the method of claim 1, wherein the mixture further comprises one or more flow/promoters binders selected from crystallite cellulose, carboxymethyl cellulose (e.g. cellulose derivative), hydroxyethyl cellulose, hydroxypropyl cellulose, polyethylene glycol, gum Arabic (e.g. natural gum) [Column 7, lines 7-15].

In regard to claim 14, Sakamoto et al. disclose the method of claim 1, wherein the at least one urea-C2-C4 aldehyde condensate comprises a condensate of isobutyraldehyde (e.g. the urea/aldehyde condensation product includes urea/isobutyl aldehyde) [Column 5, lines 18-23].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Patent No. 7,468,087 B2) as applied to claim 1 above, and further in view of in view of Lute et al. (Pharmaceutics, 2018).
	In regard to claim 3, Sakamoto et al. disclose the method of claim 1. Moreover, Sakamoto teaches that the method of forming the granules includes extrusion [Column 8, line 42]. Sakamoto does not explicitly disclose the rpm and pressure at which the extruder operates at.

Lute et al. disclose screw extrusion granulation [Title] and further disclose a range of speeds at which the screw-extrusion occurs, including 150rpm to 1000rpm [Pg. 4 Table 1]. Moreover, Lute discloses that the varying speed (rpm) reduces the mean residence time of the material within the screw extruder [Pg. 5-6, FIGS. 2 and 3], and additionally, varying the speed (rpm) achieves a recognized result where the median diameter of the granule fluctuates within a defined range for each respective rpm speed [Pg. 6-7, FIGS. 4 and 5]. For example, Lute discloses on Pg. 6, FIG. 3 that as the speed (i.e., rpm) increases the mean residence time narrows from a range of 5-3 seconds at 200rpm to 0 to 5 seconds for 1000rpm, additionally, on Pg. 6, FIG. 4 the median granule size can be contrasted against the various speeds (i.e., rpm) where median granule size can fluctuate from less than 600microns to about 700microns at 400 rpm and likewise the at 1000rpm the median granule size narrows between 600microns to 700 microns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a speed (i.e., rpm) within the varying spectrum of speeds (rpm) to achieve a result-effective variable that creates a desired particle size and mean residence time within the screw extruder. One having ordinary skill in the art would recognize and understand that the screw-extruder as disclosed in Sakamoto in its usual and normal operation is operated at standard atmospheric pressure. Therefore, one of ordinary skill in the art would have been motivated to choose a speed parameter (i.e., rpm) to create a desired particle size and a mean residence time within the extruder disclosed in Sakamoto.

Claims 5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Patent No. 7,468,087 B2).
In regard to claim 5, Sakamoto et al. disclose the method of claim 1. Sakamoto teaches the mixture is formed into spheres by a spheronizer that operates at 788rpm [Column 10, lines 34-41]  However, Sakamoto does not disclose that the spheronizer operates at a disc speed within the claimed range of 1500rpm to 5000rpm. One having ordinary skill in the art would appreciate and recognize that increasing the disc speed of the spheronizer within the claimed range of 1500rpm to 5000rpm would necessarily achieve the predictable result of the fertilizing particulate having a smoother surface area which creates a more uniform sphere. One having ordinary skill in the art would have been motivated to optimize the speed (i.e., rpm) at which the spheronizer to operates by increasing the speed (i.e., rpm) to 1500rpm to 5000rpm to yield the predictable result of a smoother more uniform sphere.

In regard to claim 7, Sakamoto et al. disclose particles (e.g. spheres) in the range of 0.005 to 1 mm [Column 2, lines 65-67] and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

In regard to claim 15, Sakamoto discloses wherein the urea-C1-C4 aldehyde condensate product of urea/isobutyl (e.g. isobutylidenediurea) [Column 5, lines 18-25].  One having ordinary skill in the art would have expected that a species such as methylene urea-isobutylidenediurea would exhibit the same or substantially similar physical and chemical similarities to the genus isobutylidenediurea, such that one having ordinary skill in the art would have been motivated to select a species from the genus isobutylidenediurea where the respective uses of the genus isobutylidenediurea and the species methylene urea-isobutylidenediurea are used as fertilizers to provide nitrogen components to plants and provide a pattern of providing plants the ability to absorb the nitrogen nutrient [Column 9, lines 60-67]  One of ordinary skill in the art would have been motivated to select the species methylene urea-isobutylidenediurea from the genus isobutylidenediurea as a fertilizer to provide nitrogen components to plants and provide a pattern of providing plants the ability to absorb the nitrogen nutrient. See MPEP § 2144.08(II).

 Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US Patent No. 7,468,087 B2) as applied to claim 1 above, and further in view of in view of Martinez (LSU, 2003). 

In regard to claim 16, Sakamoto et al. disclose the method of claim 1. However, Sakamoto does not explicitly disclose an average crush strength.

Martinez discloses that the mechanical behavior of particles depends on the size and shape, arrangement, friction, associated pore spaces, and degree of saturation [Page 1, lines 1-3]. Moreover, Martinez discloses that in granular materials different sources contribute to the frictional resistance, including: sliding and rolling of the particles, resistance to volume change, particle interlocking, and particle crushing [Page 5, lines 9-11]. Martinez discloses the typical behavior of dense and loosely packed granular material specimens subjected to conventional triaxial compression (e.g. crushing) [Page 9, Fig. 2.6].  Martinez discloses when a dense specimen is compressed, first, the particles are pushed together into a denser state, and then second, the specimen fails when the particles move laterally due to the shear forces and interlocking between the particles decreases [Page 10, lines 1-13]. Generally, stress-strain behavior of granular materials is dependent on their fabric because the fabric of a granular material determines the level of interlocking between the particles [Page 10, lines 22-23, Page 11, lines 1-3]. One having ordinary skill in the art would be motivated to optimize the fabric of the spherical urea-aldehyde fertilizing granule of Sakamoto, thereby optimizing the particle interlocking in order to gain an improved crush strength of greater than 1.3 kgf/granule, where the optimized crush strength is within a threshold range such that it is not too high that the spherical granule does not readily dissolve nor too low where it easily disintegrates prior to being spread to the plants. See MPEP § 2144.05(II).

In regard to claim 17, the claim stands rejected for the reasons given in the rejection of claims 7 and 16, above.

In regard to claim 19, the claim stands rejected for the reasons given in the rejection of claim 15, above.

Response to Arguments
The rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claim.

Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive.

Applicant argues (pg. 5) the Sakamoto reference does not disclose the step (a) of combining the urea-C1 aldehyde condensate and the urea-C2-C4 aldehyde condensate. This argument is not persuasive. Sakamoto describes combining the urea aldehyde condensate and water to form a mixture [Column 8, lines 9-11], wherein the urea aldehyde condensate is one or more of a urea-C1 aldehyde condensate (e.g. urea/formaldehyde condensation product) and a urea-C2-C4 aldehyde condensate (e.g. urea/isobutyl aldehyde condensation product mixture) [Column 5, lines 20-24].
Applicant argues (pgs. 5-6) Column 10, lines 24-26 of Sakamoto discloses granulating using a screw-extruding granulator and then feeding into a rotary disc type particle smoother a mixture that is not a mixture of urea-C1 aldehyde condensate and a urea-C2-C4 aldehyde condensate. Applicant’s arguments directed to Sakamoto’s Examples are not persuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments [MPEP 2123 II].

In response to applicant's argument (pgs. 6-7) that the references fail to show certain features of applicant’s invention and that the features achieve surprising and unexpected results, it is noted that the features upon which applicant relies (i.e., no extrusion or granulation before being formed in a spheronizer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         December 6, 2022